Exhibit 10.1

AMC ENTERTAINMENT HOLDINGS, INC.

ANNUAL INCENTIVE COMPENSATION PROGRAM

CONTINUING STRUCTURE

(As Modified by the Compensation Committee March 11, 2018)

 

AMC Entertainment Holdings, Inc. (along with all of its subsidiaries, the
“Corporation”) shall have an Annual Incentive Compensation Program (“AIP”)
structured as set forth below.  The AIP shall automatically be continued for
each of the Corporation’s fiscal years until terminated or revised by the
Compensation Committee.

 

1.



Structure:  Each participant shall have an incentive at target based upon a
percentage of his or her base salary (the “Incentive at Target”).  The Incentive
at Target shall be allocated between (i) a component paid out based upon
attainment of the Company Performance Target (defined below) during the
applicable fiscal year (the “Company Component”) and (ii) a component paid out
based on the participant’s achievement of individual Key Performance Metrics
with supervisory discretion during the applicable fiscal year (the “Individual
Component”).

2.



 Participation:

a.



Named Executive Officers:  The Corporation’s Named Executive Officers (as
determined pursuant to SEC Rules), shall participate in the AIP at the following
Incentive at Target levels and allocations:

Name

Position

Target
(% of Salary)

Mix
Company/Individual

Adam Aron

President & CEO

200%

100/0

Craig Ramsey

EVP & Chief Financial Officer

70%

100/0

John McDonald

EVP, US Operations

70%

80/20

Elizabeth Frank

EVP, Chief Content & Programming Officer

65%

80/20

Mark McDonald

EVP, Development

65%

80/20

b.



Other Employees:  All other participants along with their Incentive at Target
level and allocation shall be determined at the discretion of the CEO in
consultation with the SVP Human Resources.

3.



Payout:  Unless otherwise provided in a written agreement with the employee, an
employee must remain employed on the last day of the applicable fiscal year to
be eligible for any payout under the AIP and employees hired after the beginning
of the applicable fiscal year shall have their payouts prorated.  Payments for
each fiscal year shall be made to employees during the 2-½ month period
immediately following the close of such fiscal year.  All payments shall be made
in a manner that either complies with or is exempt from the requirements of
Section 409A of the Internal Revenue



--------------------------------------------------------------------------------

 



Code and the regulations and guidance issued thereunder and the AIP shall be
administered and construed in conformity with such requirements. 

a.



Company Component:  The Company Component payout shall be determined based upon
the attainment as certified by the Compensation Committee of the Company
Performance Target. 

i.



Company Performance Target:  The Company Performance Target (adopted pursuant to
Section 10 of the Corporation’s 2013 Equity Incentive Plan) shall be the
Adjusted EBITDA (as defined in the Corporation’s 10-K, but excluding cash
distribution from non-consolidated subsidiaries) provided for in the
Corporation’s annual financial performance plan for the applicable fiscal year
as approved by the Board of Directors (the “Financial Plan”).   

ii.



Payout Scale:  The Company Component payout shall be on a scale as set forth on
Exhibit A attached hereto (payout for performance that falls between two stated
levels shall be determined by linear interpolation).

iii.



Supplemental Net Income Threshold for the CEO & CFO:  The Compensation Committee
shall have discretion with regard to the CEO and CFO to reduce the Company
Component Payout as provided above in the event the Corporation fails to achieve
at least 80% of the net income provided for in the Financial Plan (the “Net
Income Threshold”).  Determination of achievement of the Net Income Threshold
shall be made by the Compensation Committee, but shall exclude the impacts of
the following:

1.



Gains or losses from the Corporation’s investment in National Cinemedia LLC,
including gains or losses from the sale or disposition of all or a portion of
the Corporation’s ownership interest (including as-converted shares of National
Cinemedia, Inc.) or from adjustments due to changes in the underlying value of
the shares of National Cinemedia, Inc.

2.



Losses from discontinued Canadian operations.

3.



Expenses related to mergers and acquisitions approved by the Board.

4.



Gains or losses from Board approved refinancing of debt obligations related to
acquisition activity and/or resulting in lower outstanding debt or cash interest
expense.

5.



Gains or losses from one time significant or unusual items, subject to
Compensation Committee review and approval.

b.



Individual Component:  The Individual Component payout shall be determined as
follows:

i.



Named Executive Officers:  The payout shall be determined by the Compensation
Committee in consultation with the CEO.

ii.



Other Participants:  The payout shall be determined by each participant’s
supervisor subject to parameters established by the CEO in consultation with the
SVP Human Resources.

 





--------------------------------------------------------------------------------

 



EXHIBIT A

PAYOUT SCALE

 

 

AEBITDA

PAYOUT

Attained

 

%

%

80.0%

0.0%

81.0%

10.0%

82.0%

20.0%

83.0%

30.0%

84.0%

40.0%

85.0%

45.0%

86.0%

50.0%

87.0%

56.0%

88.0%

62.0%

89.0%

68.0%

90.0%

74.0%

91.0%

80.0%

92.0%

86.0%

93.0%

89.0%

94.0%

92.0%

94.8%

94.4%

95.0%

95.0%

96.0%

96.0%

97.0%

97.0%

98.0%

98.0%

99.0%

99.0%

100.0%

100.0%

101.0%

105.0%

102.0%

110.0%

103.0%

115.0%

104.0%

120.0%

105.0%

125.0%

106.0%

130.0%

107.0%

135.0%

108.0%

140.0%

109.0%

145.0%

110.0%

150.0%

111.0%

155.0%

112.0%

160.0%

113.0%

165.0%

114.0%

170.0%

115.0%

175.0%

116.0%

180.0%

117.0%

185.0%

118.0%

190.0%

119.0%

195.0%

120.0%

200.0%

 



--------------------------------------------------------------------------------